COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
MICHAEL ANTHONY DUKE,                           )
                                                                              )              
No.  08-06-00110-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
186th District Court
THE STATE OF TEXAS,                                     )
                                                                              )             
of Bexar County, Texas
Appellee.                           )
                                                                              )                 
(TC# 2003CR7288)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court is Appellant=s motion
to dismiss this appeal pursuant to Tex.R.App.P.
42.2(a), which states that:
At any time before the
appellate court=s
decision, the appellate court may dismiss the appeal if the party that appealed
withdraws its notice of appeal--by filing a written withdrawal in duplicate
with the appellate clerk, who must immediately send the duplicate copy to the
trial court clerk.  An appellant must
personally sign the written withdrawal.
 




Appellant has
filed and personally signed the motion to dismiss.  Appellant having complied with the
requirements of Rule 42.2(a), the Court has considered this cause on Appellant=s motion and concludes the motion should
be granted and the appeal should be dismissed. 
We therefore dismiss the appeal.
 
 
October
12, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before McClure, J., Chew, J., and Barajas, C.J. (Ret.)
Barajas, C.J. (Ret.)(Sitting by Assignment)
 
(Do Not Publish)